Resettled order, entered on January 16, 1961, granting defendant’s motion to resettle the order of the Supreme Court, New York County, entered on October 7, 1960, unanimously affirmed, with $20 costs and disbursements to the respondent. No opinion. Appeal from order, entered on October 7, 1960, denying petitioner’s motion for an order vacating the award of the arbitrators dated August 25, 1960, unanimously dismissed, without costs. No opinion. Concur — Breitel, J. P., Valen te, Stevens and Bastow, JJ.